IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-17-00105-CR

TERRY WAYNE HARRISON,
                                                                         Appellant
    v.

THE STATE OF TEXAS,
                                                                         Appellee


                                 From the 19th District Court
                                  McLennan County, Texas
                                 Trial Court No. 2015-2396-C1


                                 MEMORANDUM OPINION

         Terry Wayne Harrison attempts to appeal a plea-bargained conviction and

sentence of 50 years. The trial court’s certification of Harrison’s right of appeal indicates

Harrison has no right to appeal.

         For this reason, the appeal is dismissed.1 See TEX. R. APP. P. 25.2(d) (“The appeal

must be dismissed if a certification that shows the defendant has the right of appeal has



1A motion for rehearing may be filed within 15 days after the judgment of this Court is rendered. See TEX.
R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a petition for
discretionary review, that petition must be filed with the Court of Criminal Appeals within 30 days after
not been made part of the record under these rules.”); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006) (plea bargain).




                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 5, 2017
Do not publish
[CRPM]




either the day this Court’s judgment was rendered or the day the last timely motion for rehearing was
overruled by this Court. See TEX. R. APP. P. 68.2(a).

Harrison v. State                                                                             Page 2